KRUCKER, Chief Judge.
This is an appeal from an order of the Superior Court of Pinal County, denying a writ of habeas corpus.
We will refer to appellant, Arthur J. Fry, as defendant.
The defendant was duly tried in the Superior Court of Maricopa County on an information charging robbery and during the course of trial the information was amended charging first degree burglary, to which charge the defendant pleaded guilty. Appeal was duly taken to the Arizona Supreme Court (See State v. Fry, 95 Ariz. 68, 386 P.2d 794 (1963), and the Supreme Court of this State examined the entire record and affirmed the judgment of the Superior Court of Maricopa County. Defendant was at all times represented by counsel, both in the trial in the Superior Court of Maricopa County and in the appeal to the Supreme Court of Arizona.
We have examined the briefs and the record and find no new material therein, and it appears to this Court that this appeal is an effort to have this Court review the proceedings of the Superior Court of Maricopa County and review the opinion of the Supreme Court of Arizona. This we cannot do.
There being no merit whatsoever in this appeal and no new material brought before this Court, it is hereby ordered that the order of the Superior Court of Pinal County denying the writ of habeas corpus be affirmed and this appeal dismissed.
HATHAWAY and MOLLOY, JJ., concurring.